OFFICE   OF THE ATTORNEY GENERAL    OF TEXAS
                              AUSTIN
GRC)bER SELLERS
~\TTORNCI
       GLNLRAL


-: orable George
L.“.                 P. Iiudson
county Attornsy
Jones County
alson, Texas
Dear Sir:                Opinion No. O-6124
                         RI: Are countlea/iaclcdsdiinthe
                              provisions 'S ~&Mle       255b,
                              b3vieea civiT-St qthv3~lIl
                                                      ‘T    regard
                              to discounts to tarpe em7
                                                     c
           You submit for the opif&&i       this depart&e9 the
 question contained in your  letteri&, Oc%ober 11, 1944; which
 letter we quote as roiiowa: /’ /     \     j
                                  <
             “He:    Article 7265b
              *This articl6has to ~&WI&I discounts to taxpayers
         viz; 3$-2$- and'l$ for,the month&of October, November a;d
         December reseectite~s.'andaiiects"taresdue the Stata of---"--
         Texas and ali ~&er&n~l     &a p'alftioals~bdlvisionsma&
         taxing distrio%e ot Texas;,Qrovlded, however, that I%
         irrigation Cb$tr'lcts.le$.ee,distriots.water control &-
         tricts and other governme&$ subdivi&.ons, oitles and towns
         and ~rid8p?ndent'gchbol.diet~ictsthat such law shall not
         apply to such nam'edti'visfonsunless and until the governing
     l   bodias-reot    eleo&~allow    such discounts, etc.
         ;'
         i (eyu.ry'&       counties included in thi.8proviso?
          "\4.';It is L& dainion that thev are not because counties
                litioal~s~dlvislona of the State and olitical
                                     ated in the proviso.
                                                      b'iirst
         Drovislo,z'this    article affects State and governmeatal
         snd polit%al subdivisions and taxing distriats, but the
         proviso omits political subdivisionsand there are no court
         decisions to guide the governing bodies of counties, Some
         counties take advantage of the proviso in said article to
         continue to collect the full county taxes without giving
         the discounteenumerated in the Article while others inter-
         pret the law'to mean that counties are not included in the ,
         ::roviso,hence no resolution is spread upon the minutes/
         declaring no discounts are allowed. The point with ae is
         tnat I think that counties are not included in the proviso,
         because the r;ord'Political'is omitted in the proviso*
                                                              562


         George P. Hudson, page 2
i!onorsble


         *Kindly at your convenience give me ruling on such
    statute especially covering who can take advantage of
    such prov1so.v
          We are called upon to construe Article 7255b,
v, i..C. S., reading ae follows:
          *All taxpayers ahall be allowed discounts for the
     payment of taxes due to the State and all governmental
    and politloal subdivisionsand taxing districts of the
    State, said discounts to be allowed under the rollowing
     conditions: (a) three (5$) per cent discount on ad
    valorem taxes due the 3tate or due any governmental or/
    political subdivision or taxi dietriot of the State,
     if suoh taxes are paid ninety“i90) days before the date
    when they would otherwise beoome delinquent; (b) two (23)
    per cent disaount 05 ad valorem taxse due the State or,.-.
     due any governmental or political subdLvlsion or taxi
     distriot of the &ate if such taxes are paid sixty (60T
     days before the date when they would otherwise become
     delinquent; (c) one (1%) per oent discount on ad valorem
     taxes due the State or due any governmentalor political
     subdivision or taxing district of the State, if euch taxes
     are paid thrrty (30) days before the date when they would
     oth.:rwisebecome delinquent. Provided, however, that the
     provisions of this section shall not apply to water improve-
    ment districts, irrlgatlon districts,and levee districts,
    water control districts, and bther governmental subdivisions,
     cities, towns and independent school districts unless and
    *until the governing body of such water improvement districts,
     irrigation districts, levee districts,water control die-
     tricts, and other govarnmental subdivisions,cities, towns,
     or independent school districts by ordinance,resolution
     or order, shall adopt the provisions hereoff and in the
     event any such vraterimprovement district, irrigation dis-
     trictJlevee district, water control diet.rict,and other
     govjrnmentalsubdivisions, city, town or independent school
     districtjelectsto allow such discounts, then the governing-r
     body of each %ater improvementdistrict, and othsr so:-ern-
     mental subdivisions,city, town or independent school district,
     shall have 1ower, by the ordinance, resolution or order levy-
     Inc the ticnueltaxes, to des&nate the months in which such
     discounts of'three (374p:r cent, two (2;) per cent, and one (1%)
     psr cent res~ectivelg shall be allowed, but in no ovent shall
     the!sams apply to split payment of taxas.”
                                                                563

Hoi:ornbleGeorge P. Hudson, page 3


           This article, as it now is in tmect, via8passed
by the 46th Legislature Acts of 1939, Senate Bill 402, and
in gon3ral  authorizes discount on ad valorem taxes for early
la.yment. It Is observed that the statute allow8 all taxpayers
discounts for the payment of taxes 0. . . due to the State and
all governmental an& political subdivisions and taxing districts
of the State, said discounts to be allowed under ths followlng
conditions:. . SW
          But aa to *water improvement distriots, irrigation
districta, and levee districts,water control dietriots, and’i,:.'.$ir~l
other gov?rnmental aubdivlsions,oitles, town8 and independent
school districts* the statute by its terms makss its provisions
ina plicable unless such taxing districts, all of which am
enumerated in the statute, and other govarnmentalsubdivisloua
edopt the statute by the governing body of suoh taxing district
or other governmentalsubdivision, Ii the taxing distriots
enumerated in the statute or other governmental subdivisions
adopt the provisions of the statute by ordinanoe, resolution
or order, then such taxing district or other governmental eub-
division is entitled to the beneflta thereof, and not otherwise,
           Our courts have held that a oounty Is a politioal
  .ubdivisionof the State. We quote from the .oasoof Limestonr
 county v. Bobbins, (Comm. or Appeals) 32 9. W. (2d) 580, as
 followa:
            *A county is a political subidivlsion of the stateWw
       .    To the same effect is Childrees County v, State,
. i&f;%;   Court) 92 S. W. (2d) 1011, from which we quote as

           *The county is merely an arm of the state. It la a
      political subdivision thereof**
           It is observed that the proviso does not contain the
 term Wpolltloal subidivision”,and under the authority of the
 two forego,ng oases, we hold that the proviso does not apply to
 counties. In other words, the statute  is just as effedtlve and
 self-;nactinginsofar as it a,s,:
                                lies t0 county taxes as it is
 in its %pplication to State taxes. It is, therecore, mandatory
hnld8 .’
other




                ! ...       ,.
     .          .                ^
           ‘.               Br
                        9
                                     ..   .